internal_revenue_service number release date index number ------------------------------------------------ -------------------------------------- ----------------------------------------------------- --------------------------------------------- ----------------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-131902-05 date november legend legend trust ------------------------------------------------- --------------------------------- date ---------------------- date ----------------------- date ----------------- date ---------------------- date ---------------- year ------- decedent ----------------------- spouse ---------------- daughter ---------------------------------- state law ------------------------------------------------------------------- state law ----------------------------------------------------------------- state law ----------------------------------------------------------------- state -------- dear ------------------ this letter is in response to a letter dated date from your authorized representative requesting rulings concerning the income and generation-skipping_transfer_tax consequences of trustee’s discretion in allocating receipts from royalties pursuant to the authority granted under trust and state law plr-131902-05 the facts and representations submitted are summarized as follows decedent executed a will on date decedent died on date survived by spouse and daughter spouse died on date under article v of decedent’s will decedent established trust for the benefit of daughter and any child or grandchild of daughter daughter has two children over the age of thirty the trustee is an independent_trustee there have been no additions actual or constructive to trust since date article v of decedent’s will provides that after the death of spouse if daughter is then surviving the trustee is to pay the net_income of trust to daughter for the remainder of daughter’s life during the life of daughter the trustee in its discretion may use any portion of the corpus of trust for the proper care and support of daughter or any child or grandchild of daughter or the education of any such child or grandchild article v and of decedent’s will provide that at daughter’s death the property of trust will be held in further trust until each grandchild attains the age of thirty years at which time it will be distributed outright to such grandchild trust is to terminate no later than years after the death of the last to die of spouse daughter and grandchildren living at decedent’s death article v of decedent’s will provides that each trust is to be administered in accordance with the provisions of state law as it exists on the date decedent executed the will regardless of whether state law may be repealed or amended provided that the trustee at its option may exercise any additional powers conferred on trustee of such trust by any subsequent amendment of state law state law as it existed at the date of decedent’s will states where any part of the principal consists of any interest in lands including royalties overriding royalties and working_interest from which may be taken timber minerals oil gas or other natural_resources and the trustee or tenant is authorized by law or by the terms of the transaction by which the principal or trust was established to sell lease or otherwise develop such natural_resources and no provision is made for the disposition of the proceeds thereof such proceeds if received as delay rentals on a lease shall be deemed income but if received as consideration whether as bonus or consideration for the execution of the lease or as royalties overriding or limited royalties oil payments or other similar payments received in connection with physical severance of natural_resources shall be apportioned to principal and income as follows 27½ of the gross_proceeds but not to exceed of the net after deducting the expense and carrying charges on such property shall be treated as principal and invested or held for the use and benefit of the remainderman and the balance shall be treated as income subject_to be disbursed to the tenant or person entitled thereto plr-131902-05 in year state law was amended by the adoption of state law on date state law was amended to adopt a modified version of the uniform principal and income act state law provides that if an amount received as a royalty shut-in well payment take-or-pay payment bonus or delay_rental is more than nominal the trustee is to allocate the receipt equitably under state law the trustee may allocate a receipt from any interest in minerals water or other natural_resources the trust owns on date in the manner provided under state law or in any lawful manner used by the trustee before date to make the same allocation the trustee is to allocate a receipt from any interest in minerals water or other natural_resources acquired by the trust after date in the manner provided under state law state law provides that if a_trust has two or more beneficiaries the trustee is to act impartially in investing and managing the trust assets taking into account any differing interests of the beneficiaries the oil_and_gas royalty interests held by trust acquired prior to date constitute a significant part of the assets of trust under decedent’s will the trustee had no discretion as to how to allocate receipts from the royalties because state law as it existed at the time of the will directed the royalty receipts to be apportioned as principal and the remaining as income this recently changed when state adopted modified versions of the uniform principal and income act and the uniform prudent investor act effective date state law provides that if an amount received as a royalty is more than nominal the trustee is to allocate receipts equitably for royalty interests held by the trust on date the trustee is authorized but not required to continue the same method of allocation in use prior to date an independent engineering appraisal report on date indicates that the royalty interests and recoverable reserves of trust have declined over the years and continue to rapidly decline the trustee has determined that under the circumstances presently existing it would be equitable subject_to a favorable letter_ruling to allocate of receipts to principal and to income this allocation is consistent with the allocation required under sec_411 of the uniform principal and income act the decision by the trustee is designed to achieve impartiality by making up for excess allocations to income in earlier years because the trustee had no discretion in the allocation of royalty receipts the trustee will periodically review the proposed allocation of -10 to ensure that its administration of trust complies with its statutory duty_of impartiality in accordance with state law the trustee requests the following rulings the trustee’s proposed exercise of discretion in allocating receipts from royalties pursuant to the authority granted by trust and state law will not result in trust’s loss of generation-skipping_transfer_tax exempt status plr-131902-05 the trustee’s proposed exercise of discretion in allocating receipts from royalties pursuant to the authority granted by trust and state law will not result in a recognition of income under sec_1001 ruling_request sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section a of the tax_reform_act_of_1986 the generation-skipping sec_26_2601-1 provides rules for determining when a modification transfer_tax is generally applicable to generation-skipping transfers made after date however under section b a of the tax reform act and sec_26 b i of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to be subject_to the gst provisions if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a sec_26_2601-1 provides that a judicial construction of a governing sec_26_2601-1 provides that a modification will not cause an sec_26_2601-1 example illustrates a situation where a grantor plr-131902-05 generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift the beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 established a_trust in the trust provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes in state x amends its income and principal statute to permit the trustee to make adjustments between income and principal when the trustee invests and manages the trust assets under the state’s prudent investor standard the trust describes the amount that must be distributed to a beneficiary by referring to the trust’s income and the trustee after applying the state statutory rules regarding allocation of receipts between income and principal is unable to administer the trust impartially the provision permitting the trustees to make these adjustments is effective in for trust created at any time the trustee invests and manages the trust assets under the state’s prudent investor standard and pursuant to authorization in the state statute the trustee allocates receipts between the income and principal accounts in a manner to ensure the impartial administration of the trust the administration of the trust in accordance with the state statute will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code further under these facts no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes similarly the conclusions in this example would be the same if the change in administration of the trust occurred because the situs of the trust was changed to state x from a state whose statute does not authorize the trustee to make adjustments between income and principal or if the situs was changed to such a state from state x in the present case the trustee’s proposed allocation of receipts under state law is substantially_similar to the situation described in example of sec_26 b i e and thus will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the allocation further the allocation does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we conclude that the trustee’s proposed exercise of discretion in allocating receipts from mineral royalties pursuant to the authority granted by trust and state law will not result in trust’s loss of generation-skipping_transfer_tax exempt status plr-131902-05 ruling_request sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 of the internal_revenue_code provides that gross_income means all revrul_56_437 1956_2_cb_507 holds that the severance of a joint_tenancy in income from whatever source derived sec_61 provides that gross_income includes gains derived from dealings in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained stock under a partition action provided for by state law to compel the issuance of separate stock certificates is not a sale_or_exchange likewise the conversion of a joint_tenancy in stock into a tenancy_in_common in order to extinguish the survivorship feature is a nontaxable_transaction because the right of the property owners to partition is an inherent ownership right each party possessed under applicable state law mutual agreement requested that the trustee distribute all of the trust corpus consisting of notes to one of the beneficiaries and all of the trust corpus consisting of common_stock to the other beneficiary the trust instrument as well as local law was silent regarding whether the trustee had the authority to make such a non-pro rata distribution_of_property in_kind because the trustee was not specifically authorized to make an allocation of specific property in_kind the beneficiaries were treated as having an absolute right to a ratable in-kind distribution revrul_69_486 treated the beneficiaries as receiving the notes and common_stock pro_rata followed by an exchange between the beneficiaries giving all of the common_stock to one and all of the notes to the other since in substance an exchange between the beneficiaries was deemed to occur revrul_69_486 held that the beneficiaries recognized gain under sec_1001 and sec_1002 court addressed whether a sale_or_exchange has taken place that results in a in 499_us_554 the supreme revrul_69_486 1969_2_cb_159 involved two beneficiaries of a_trust who by plr-131902-05 realization of gain_or_loss under sec_1001 the court stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different consequently the court held that an exchange of mortgages constituted a realization event under sec_1001 of the code because the exchanged interests - loans that were made to different obligors and secured_by different homes - were legally distinct entitlements thus in order for a transaction to result in a sec_1001 taxable_event the transaction must be a sale exchange or other_disposition and if an exchange the exchange must result in the receipt of property that is materially different from the relinquished_property in the present case the beneficiaries do not acquire their interests in trust as a result of an exchange but instead the trustee is merely exercising the trustee’s existing authority under the will to exercise any additional powers conferred as a result of the change to state law the change to state law in this case allows the trustee to modify the allocation of royalty receipts between income and principal because the proposed modification in the allocation of gross_receipts from royalties is not an exchange there is no receipt of property that is materially different in legal entitlements from the relinquished_property owners of property exercised a right inherent in their ownership rights in the property to partition the property furthermore the present case is distinguishable from revrul_69_486 because the will and applicable state law gives the trustee the discretion to allocate receipts from royalties in any manner so long as it is equitable to both income and remainder beneficiaries therefore the proposed modification to allocate royalty receipts equitably between the income_beneficiary and the remainder beneficiaries will result in the realization of income to neither trust nor the beneficiaries under sec_1001 or cottage savings this case is similar to the transaction in revrul_56_437 in which the joint the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative each ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely plr-131902-05 lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
